Citation Nr: 0016643	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and another sister and a brother of the veteran


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1963 to 
January 1965.  He died in July 1993 and the appellant is his 
sister.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 1993 RO decision which denied service 
connection for the cause of the veteran's death.  A hearing 
before a Board member at the RO (i.e., Travel Board hearing) 
was held in May 2000.  

The Board notes that, as the sister of the veteran, the 
appellant is not entitled to dependency and indemnity 
compensation (DIC).  However, she paid the veteran's burial 
expenses, and a finding of service connection for the cause 
of the veteran's death would result in a higher rated of VA 
burial benefits.  Thus she is a proper claimant on the issue 
of service connection for the cause of the veteran's death.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1963 to 
January 1965.  During his lifetime, his only established 
service-connected condition was paranoid schizophrenia, last 
rated 70 percent disabling.  

A review of his service medical records reveals that the 
veteran was hospitalized in November 1964 with an initial 
diagnosis of acute schizophrenic reaction.  Later records 
reflect a diagnosis of schizophrenic reaction, paranoid type.  
His service medical records are negative for hypertension or 
other cardiovascular disease.  The veteran was medically 
discharged from service January 1965 due to his psychiatric 
condition.  A psychotic paranoid reaction was noted on the 
separation examination.  At such examination, his blood 
pressure reading was 100/60 and his cardiovascular system was 
clinically normal.  

In a March 1965 decision, the RO granted service connection 
for schizophrenic reaction, with a 10 percent evaluation.  

An April 1966 VA hospital discharge summary reveals that the 
veteran was admitted and treated for a paranoid schizophrenic 
reaction.  

On VA examination in January 1971, the veteran reported a 
history of treatment for a nervous condition.  On general 
medical examination, it was noted that his heart had a normal 
sinus rhythm and no murmurs.  His blood pressure reading was 
130/90.  Chest X-rays reflected that the heart and lungs were 
within normal limits.  On neuropsychiatric examination, the 
diagnosis was paranoid schizophrenic reaction.  

VA medical records dated from 1981 to 1988 reveal that the 
veteran primarily received treatment for schizophrenia, 
including management of his anti-psychotic medication.  A 
January 1983 record shows that the veteran's blood pressure 
reading was 140/100 and he was referred to the hypertension 
clinic.  Subsequent medical records show he was initially 
treated with diet for borderline high blood pressure, and 
medications were later prescibed for hypertension.  

In a February 1989 decision, the RO increased the evaluation 
for the veteran's service-connected schizophrenia to 30 
percent disabling.  

On VA examination in March 1989, the diagnosis was 
schizophrenia.  It was also noted the veteran continued to 
receive outpatient treatment for hypertension.  

VA outpatient records dated from 1989 to 1990 show that the 
veteran continued to receive treatment for his psychiatric 
condition and hypertension.  

In an August 1990 decision, the RO increased the evaluation 
for the veteran's service-connected schizophrenia to 50 
percent disabling.  

VA medical records dated from 1990 to 1993 reflect that the 
veteran received continued treatment for psychiatric symptoms 
and hypertension. 

In a January 1993 decision, the RO increased the evaluation 
for the veteran's service-connected schizophrenia to 70 
percent disabling.  

The veteran's death certificate indicates that he died at his 
residence on July 21, 1993.  The immediate cause of death was 
listed as arteriosclerotic cardiovascular disease.  There 
were no other causes of death listed.  An autopsy was not 
performed.  

In a March 1996 statement, the appellant's then 
representative asserted that the veteran had hypertension 
which began in service and led to his fatal heart disease.  
It was also argued that the combination of prescribed 
medication, which the veteran took for his service-connected 
psychiatric condition, had a damaging affect on his 
cardiovascular system and may have ultimately led to his 
death.  

During a May 2000 Travel Board hearing, the appellant (who is 
a sister of the veteran) and another sister and a brother of 
the veteran testified in support of the claim for service 
connection for the cause of the veteran's death.  They 
related that the veteran's psychiatric condition caused him 
to be isolated and led to bizarre behavior such as sealing up 
the windows of his house with plastic and nailed them closed.  
It was stated that there was no ventilation in the house and 
the temperature was hot when the veteran died.  The veteran's 
brother testified that the police advised him against going 
into the veteran's house after the decomposed body was 
discovered.  The appellant maintained that although the cause 
of death was listed as arteriosclerosis, the actual cause of 
the veteran's death could not be determined due to the 
decomposition of his body when it was discovered.  

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including arteriosclerosis, organic heart disease, 
and hypertension, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.  

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions on such matters are not 
competent evidence and do not serve to make the claim well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  For a 
claim of service connection for the cause of the veteran's 
death to be well grounded, there must be competent medical 
evidence that an established service-connected disorder 
caused or contributed to death, or medical evidence that the 
conditions involved in death are linked to service or to an 
established service-connected condition.  Ruiz v. Gober, 10 
Vet. App. 352 (1997); Johnson v. Brown, 8 Vet. App. 423 
(1995).  

The veteran's only established service-connected condition 
was schizophrenia, last rated 70 percent disabling.  Service 
medical records from the veteran's 1963-1965 period of active 
duty are negative for findings or diagnosis of a 
cardiovascular disorder.  There is no medical evidence of a 
cardiovascular disorder within the year after service (as 
required for a presumption of service incurrence) or for 
years later.  Borderline elevated blood pressure was first 
diagnosed in 1983, many years after service, and the veteran 
was thereafter treated for hypertension.  The death 
certificate reflects that the veteran died in 1993, almost 30 
years following service discharge.  The immediate cause of 
death was listed as arteriosclerotic cardiovascular disease.  
There were no other causes of death listed.

No competent medical evidence has been submitted to show that 
the veteran's service-connected psychiatric disorder caused 
or contributed to his death.  There is no medical evidence to 
link the fatal arteriosclerotic cardiovascular disease (or 
hypertension, assuming it was a precursor to arteriosclerotic 
cardiovascular disease) to service or to the service-
connected psychiatric disorder.  In short, there is no 
competent medical evidence of causality as required for a 
well-grounded claim for service connection for the cause of 
death.  Ruiz, supra; Johnson, supra.  

The Board notes the statements by the appellant's former 
representative that the veteran's hypertension began in 
service or that the combination of medication used to treat 
the service-connected schizophrenia may have contributed to 
his fatal arteriosclerotic cardiovascular disease.  However, 
such statements by the former representative, and by the 
appellant and her witnesses at the Board hearing, do not 
serve to make the claim well grounded, since, as laymen, they 
have no competence to give a medical opinion on diagnosis or 
causation.  Grottveit, supra.  

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).




ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 

